Title: From Thomas Jefferson to George Washington, 25 July 1793
From: Jefferson, Thomas
To: Washington, George



July 25. 1793.

Th: Jefferson has the honor to inclose to the President a second complaint of Peter Le Maigre a merchant of this city, for a second vessel taken from him by the British. In the former case, which happened during the absence of the President, it was unanimously agreed by the heads of the departments that it would be proper to communicate the case to Mr. Hammond, and desire his interference.
